Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26, 1992, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there was substantial evidence in the record to support the Board’s conclusion that claimant voluntarily left her employment without good cause for personal, noncompelling reasons. The record also supports the Board’s finding that claimant made willful misrepresentations to obtain benefits.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.